Citation Nr: 1726098	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-27 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for retrolisthesis of L5/S1 with disc bulge and mild foraminal stenosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In his October 2011 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing at the RO.  In a November 2011 statement, he withdrew that request, but instead asked for a Decision Review Officer (DRO) hearing.  Such hearing was held in December 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current low back disability was worsened as a result of an injury sustained while participating in a compensated work therapy (CWT) program in 2008.  Specifically, he maintains that he injured his back on two occasions-while "moving some furniture" and later while operating an auger, used to drill holes into the ground, "when the auger caught something in the ground and twisted his back."  See December 2012 Hearing tr. at 3, 6, 7.  The Veteran has also submitted a statement signed by his former co-worker and supervisor, averring that he was "injured while working a gasoline post hole digger at . . . VA center while on the CWT program."  See February 2009 Statement.  

The evidence reflects that the Veteran worked at an "engineering worksite" as part of the CWT program at the Indianapolis VA Medical Center from March to October 2008.  See April 2008 VA treatment note; January 2009 VA Vocational rehabilitation discharge note.  

The clinical evidence of record documents the Veteran's complaints of low back pain beginning in 2006, prior to his participation in the CWT program beginning in March 2008.  In a May 2008 VA treatment note, the treating physician noted the Veteran's report that he "injur[ed] [his] back yesterday after moving furniture."  The Veteran complained of "left side [low back pain] that radiate[d] down outside of left leg" and numbness in the "4th and 5th toes."  Later that month, he reported that he was "having worse back pain with numbness that r[an] down his left leg and to the ball of his foot."  See May 30, 2008 VA treatment note.  In a June 2008 VA Emergency department triage note, the Veteran complained of "acute . . . chronic [low back pain] following misstep this Monday past."  On the same day, the Veteran's vocational rehabilitation specialist wrote that the Veteran "sa[id] he hurt his back at home . . . when twisted the wrong way."  See June 17, 2008 VA Vocational rehabilitation note.  Since then, the Veteran has continued to report low back pain, such that he complained of "shooting pains down lateral aspect of [left lower extremity] into plantar aspect of left foot" now involving "lateral 4 toes," see September 2008 VA treatment note, whereas in an earlier treatment note from May 2008, he complained of "numbness" involving two toes, see May 30, 2008 VA treatment note.  In February 2009, he underwent left L5-S1 transforaminal lumbar interbody fusion with discharge diagnoses of lumbar degenerative disc disease with L5-S1 spondylolisthesis and status post minimally invasive left L5-S1 transforaminal lumbar interbody fusion.  

As yet, the Veteran has not undergone a VA examination to determine whether his claimed low back disability was caused or aggravated by the reported back injuries sustained while working in the CWT program in May and June 2008.  A remand is necessary to provide one. 

Additionally, although the Veteran's participation in the CWT program is referenced in his VA treatment records, the claims file does not yet contain the actual records from the CWT program, to include any personnel records suggesting that the reported injuries occurred during the course of his participation in the CWT program.  In this regard, while the Veteran contends that both the May and June 2008 injuries occurred while performing assigned duties in the CWT program, at the time of the June 2008 injury, he reported that the incident occurred "at home when he twisted [his back] the wrong way."  See June 17, 2008 VA Vocational rehabilitation note.  Further, it is unclear whether the May 2008 injury that was sustained "after moving furniture" occurred while working.  Given the ambiguous nature of the circumstances surrounding these injuries, on remand, the AOJ should undertake all necessary actions to procure any additional records, personnel or otherwise, pertinent to the Veteran's participation in the CWT program at the Indianapolis VA Medical Center. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, including the CWT program at the Indianapolis VA Medical Center if appropriate, to obtain any records pertinent to the Veteran's participation in the program, to specifically include between March and October 2008.  

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  After obtaining all outstanding records, schedule an appropriate VA examination to determine whether the reported injuries while participating in the CWT program caused or aggravated his low back disability.  The claims file should be made available to and be reviewed by the examiner.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any additional low back disability after the May and June 2008 injuries.  The physician should specifically list each additional disability.

(B)  For each additional disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the May and/or June 2008 injury caused or worsened such additional disability. 

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, including but not limited to the following: 1) the May 2008 VA treatment note in which the treating physician noted the Veteran's report that he "injur[ed] [his] back yesterday after moving furniture" and his complaint of "left side [low back pain] that radiate[d] down outside of left leg" and numbness in the "4th and 5th toes"; 2) the May 30, 2008 VA treatment note in which the Veteran reported that he was "having worse back pain with numbness that r[an] down his left leg and to the ball of his foot"; 3) the June 2008 VA Emergency department triage note in which the Veteran complained of "acute . . . chronic [low back pain] following misstep this Monday past" and 4) September 2008 VA treatment note containing a complaint of "shooting pains down lateral aspect of [left lower extremity] into plantar aspect of left foot" now involving "lateral 4 toes" and;5) the February 2009 VA discharge note documenting that the Veteran underwent left L5-S1 transforaminal lumbar interbody fusion. 

The examiner should provide a rationale for each opinion.  

The examiner is advised that the Veteran is competent to report a low back injury, his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions. 

4.   Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




